EXHIBIT (d)(2)(K) Total Disability Benefit Rider The Union Central Life Insurance Company Cincinnati, Ohio Read this rider carefully. Certain war risks are not assumed. In case of any doubt, please contact us for further explanation. TOTAL DISABILITY BENEFIT RIDER POLICY CONTINUATION TO INSURED'S DEATH IS NOT GUARANTEED NOTE: The disability benefit that is provided by this rider is not a "waiver of premium" benefit. The benefit amount will be credited to the policy as premiums paid during continued covered disability. On any monthly date during continued covered disability, the benefit that is paid may result in cash surrender value increases or reductions, and additional premium payments may be required to keep the policy in force. PAYMENT OF INSURANCE. We will credit, as premium to the policy, the monthly total disability benefit stated on the policy schedule. This will be credited upon receipt of satisfactory proof that: (1) the insured is totally disabled; and (2) total disability began while this rider was in force; and (3) total disability has continued for six consecutive months. The benefit will begin on the monthly date after the start of the six-month period. If total disability begins: (1) Before age 60: the benefit will be credited during that disability. (2) On or after age 60, but before age 63: the benefit will be credited only before age 65 while that disability continues. (3) On or after age 63, but before age 65: the benefit will be credited only during the two-year period after that disability begins and while it continues. As used in this rider, "age 60," "age 63," and "age 65" means the annual date that is nearest the insured's 60th, 63rd and 65th birthdays, respectively. DEFINITION OF TOTAL DISABILITY. Total disability is a disability which (1) results from bodily injury or disease; and (2) lasts for at least six months; and (3) begins before age 65; and (4) continuously prevents the insured from being able to engage in an occupation for pay or profit.
